C.D. Huma-cao. Certiorari.'
(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Por Cuanto, el único señalamiento de error es que:
"La Corte de Distrito de Humaeao cometió error al resolver que eran apela-bles las resoluciones dictadas por la Corte Municipal de Caguas, cuya revisión se solicitaba - en el certiorari, y erró asimismo, al desestimar dicha solicitud de certiorari por ese motivo.”
*968Por CUANTO, los beebos ocurridos en la corte municipal que die-Ton lugar al procedimiento de certiorari en la corte de distrito ban sido relacionados ya en el caso de Manrique v. Registrador, 51 D.P.R. 787.
PoR Cuanto, las mismas cuestiones envueltas en el procedimiento de certiorari ban sido resueltas ya por esta Corte en el dicbo caso de Manrique v. Registrador, resultando en tal virtud más o menos académica la única cuestión resuelta por la corte de distrito en la resolución.abora apelada.
Por Cuanto, la apelante en su alegato ba dejado de convencer-nos de la existencia del único error especificado, no siendo aplicable a los hechos de este caso la doctrina establecida en el caso de Lothrop v. Casalduc, 12 D.P.R. 142, único citado en su alegato, y no apa-reciendo que una investigación independiente por nosotros de la cues-tión suscitada tendría fin práctico alguno,
Por tanto se confirma la resolución apelada que dictó la Corte de Distrito de Humacao en mayo 1, 1937.